DETAILED ACTION
Applicant's reply filed on 7/13/2020 is acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 12-16, and 16 are rejected under 35 U.S.C. 103  as being unpatentable over Ishikawa et al. (US20150373829, hereinafter Ishikawa) in view of Lin et al. (US20110114371, hereinafter Lin) and Iriguchi et al. (US20170196077, hereinafter Iriguchi).

Referring to claim 1, Ishikawa discloses a component carrier (figures 3-5), comprising:
a layer stack (a layer stack  of 20) comprising at least one electrically conductive structure and/or at least one electrically insulating layer structure (at least one of 31, 35, and 22 ),

a bendable portion (a bendable portion at 11) which forms at least a part of the layer stack (the layer stack of 20) and which comprises at least two bendable layers (23a, 21, 34 ,32),
wherein the bendable portion (a bendable portion at 11a)  is formed at the recessed portion (recessed portion 11), 
wherein at least one non-recessed portion of the layer stack is formed as a rigid portion which is not bendable (one of portions at 10a and 10b) ; 
a metal layer (21) which forms at least a part of the bendable portion (the bendable portion at 11a); and 
a solder mask (23a, se figures 4-5), 
wherein the metal layer (21) is in direct contact with the solder mask (23a), and
wherein the solder mask is the outermost layer of the bendable portion (23a outermost portion of the bendable portion at 11a).

Ishikawa fails to disclose wherein the metal layer extends over at least 75% of the area of the bendable portion;
wherein the component carrier is a semi-flexible component carrier, and wherein the bending radius of the bendable portion is 5 mm or smaller.


Lin discloses wherein the metal layer extends over at least 75% of the area of the bendable portion (copper foil 403 on at least 75% of the area at 404 in figures 4A-4B).
It would have been obvious to ordinary skill in the art before the effective filing date of the invention to modify the component carrier of Ishikawa  to have area of the metal layer as taught by Lin in order to have high electrical or thermal conductivity for rapid heat transfer or higher current capacity, or to improve strength of the regions across the circuit boards during stress or stretch of the circuit board; Kato in paragraph 0046 states, “In order to reduce the occurrence of the reliability problems such as warpage and delamination in the manufactured flexible printed circuit board”.

Iriguchi discloses wherein the component carrier is a semi-flexible component carrier, and wherein the bending radius of the bendable portion is 5 mm or smaller (paragraph 0088 mentioned that the curvature radius R of the curve portion 44 is 4 mm; therefore the component carrier of Iriguchi is a semi-flexible; Note: specification of current invention mention that The difference between purely flexible and semi-flexible component carriers may be seen in that semi-flexible component carriers may be more limited in their bending radius than flexible component carriers. The bending radius of a semi-flexible component carrier may for example be smaller than 5 mm ).

Referring to claim 2, Ishikawa in view of Lin and Iriguchi disclose the component carrier according to claim 1, the component carrier according to claim 1, wherein the metal layer is a continuous layer that extends over the whole area of the bendable portion (see figure 4B of Lin).



Referring to claim 4, Ishikawa in view of Lin and Iriguchi disclose the component carrier according to claim 1, wherein the metal layer is a copper foil (paragraph 0028 of Ishikawa states, “each of the first outer layer copper foil 21”).

Referring to claim 5, Ishikawa in view of Lin and Iriguchi disclose the component carrier according to claim 1, wherein the solder mask is flush with a main surface of the component carrier (see top surface of 23a in Ishikawa makes a main surface of banding portion of component carrier).

Referring to claim 6, Ishikawa in view of Lin and Iriguchi disclose the component carrier according to claim 1, further comprising: an electrically insulating layer structure, which forms at least part of the bendable portion, arranged on the metal layer (see insulating structure 34 on metal layer 21 in figure 4 in Ishikawa).

Referring to claim 7, Ishikawa in view of Lin and Iriguchi disclose the component carrier according to claim 1, wherein the metal layer comprises at least one of the following features: 
the metal layer is configured as an antenna structure	(by having claimed structure, the metal layer 21 of 	 is configured as an antenna structure);
the metal layer is configured for carrying an electric signal, in particular during operation of the component carrier (by having claimed structure, the metal layer 21  is configured as an antenna structure as an electric signal; further, see paragraph 0028 of Ishikawa); 
the metal layer has a tensile strength of at least 170 MPa (by having the copper layer 21, the metal layer has a tensile strength of at least 170 MPa).

Referring to claim 8, Ishikawa in view of Lin and Iriguchi disclose the component carrier according to claim 6, further comprising: a further metal layer, which forms at least part of the bendable portion, arranged on the electrically insulating layer structure (see metal layer 32 on insulating structure 34 and  metal layer 21 in figure 4 in Ishikawa).

Referring to claim 9, Ishikawa in view of Kim and Iriguchi disclose the component carrier according to claim 8, wherein the electrically insulating layer structure is sandwiched between the metal layer and the further metal layer (paragraph 0045 of Ishikawa states, “the first glass epoxy layer 31…. the third glass epoxy layer 35”).

Referring to claim 12, Ishikawa in view of Lin and Iriguchi disclose the component carrier according to claim 6, wherein the electrically insulating layer structure comprises a prepreg (see insulating structure 34 between metal layer 32 and  metal layer 21 in figure 4 in Ishikawa).

Referring to claim 13, Ishikawa in view of Lin and Iriguchi disclose the component carrier according to claim 1, wherein the recessed portion is formed in a viewing direction being parallel to the main directions of extension of the component carrier (the recessed portion is formed in a top view (looking from top in figure 4 of Ishikawa) which is parallel to the top main surface of 10 in figure  4 of Ishikawa) and/or wherein the recessed portion is formed in a viewing direction being perpendicular to the main directions of extension of the component carrier (and/or the recessed portion is formed in a side view (looking from side in figure 3) perpendicular to the top main surface of 10 in figure  3 of Ishikawa ).

Referring to claim 14, Ishikawa in view of Lin and Iriguchi  disclose the component carrier according to claim 1, wherein the bendable portion is formed between a first rigid portion and a second rigid portion (the flexible zone at 11a between rigid zones 10a and 10b in figure 4 of Ishikawa).

Referring to claim 15, Ishikawa in view of Lin and Iriguchi disclose  the component carrier according to claim 14, wherein a bottom of the bendable portion is flush with a bottom of the first rigid portion and a bottom of the second rigid portion (see figure 3 and 4 of Ishikawa).

Referring to claim 16, Ishikawa in view of Lin and Iriguchi disclose  the component carrier according to claim 14, wherein at least one layer of the layer stack extends from the first rigid portion through the bendable portion to the second rigid portion (see figure 3 and 4 of Ishikawa).

Referring to claim 18, Ishikawa in view of Lin and Iriguchi disclose  the component carrier according to claim 1, wherein the solder mask comprises epoxy acrylate (paragraph 0032 of Ishikawa states, “The first ink part 23 a is constituted of a special member obtained by mixing acrylate resin, acrylic monomer, epoxy resin”).

Claim 3 is rejected under 35 U.S.C. 103  as being unpatentable over Ishikawa, Lin and Iriguchi and additionally in view of Kim et al. (US20160174304, hereinafter Kim).

Referring to claim 3, Ishikawa in view of Lin and Iriguchi disclose the component carrier according to claim 1, the component carrier according to claim 1, wherein the metal layer is a pattern layer (paragraph 0028 of Ishikawa states, “each of the first outer layer copper foil 21, the second outer layer copper foil 22, the first inner layer copper foil 32 and the second inner layer copper foil 33 undergoes desired patterning”).
Additionally, Kim discloses  wherein the metal layer is a pattern layer (see conductive line covering entire bendable portion in top figure of  figure 3B).

It would have been obvious to ordinary skill in the art before the effective filing date of the invention to modify the component carrier of Ishikawa in view of Lin and Iriguchi  to have area of the metal layer as taught by Kim in order to exhibit sufficient flexibility to maintain its mechanical and electrical robustness  and/or conductive line may be also be provided with the bend pattern for reducing bend stress.”.

Claim 11 is rejected under 35 U.S.C. 103  as being unpatentable over Ishikawa, Lin, Iriguchi, in view of Mikado et al. (US20080289859, hereinafter Lin).

Referring to claim 11, Ishikawa in view of Lin and Iriguchi disclose the component carrier according to claim 1, but fail to disclose wherein the layers of the bendable portion are only present in the bendable portion and do not extend through the rigid portions 
Mikado discloses wherein the layers of the bendable portion are only present in the bendable portion and do not extend through the rigid portions (see figures 6-7 wherein the bendable portion in the middle present in the bendable portion and do not extend through the rigid portion, see paragraph 155).

It would have been obvious to ordinary skill in the art before the effective filing date of the invention to modify the component carrier of Ishikawa in view of Lin and Iriguchi to have bendable portion as taught by Mikado because paragraph 0016-0017 of Lin states, “a flex-rigid printed wiring board that can be bent largely while keeping a sufficient, constant strength at a portion thereof where it is to be bent, and a manufacturing method for the flex-rigid printed wiring board, the present invention has another object to provide a flex-rigid printed wiring board excellent in connection reliability and in which it is possible to prevent deformation of a flexible substrate at a portion where the substrate is to be bent, breakage or waving of a conductor circuit and a manufacturing method for the flex-rigid printed wiring board.”.

Response to Arguments
Applicant’s arguments with respect to claim(s)  1, 2-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US9860978 discloses  a bendable portion (A1) in figure 1 between two rigid portions having a solder resist layer (SR) as outermost layer of bendable portion A1 and close to metal layer in 116.

US20150319844 discloses  a bendable portion (310) in figure 1 between two rigid portions (321) having a solder resist layer (114) as outermost layer of bendable portion 310 and next to metal layer in 112.

US20140182899 discloses  a bendable portion  in figure 5 between two rigid portions  having a solder resist layer 162 as outermost layer of the bendable portion  and \ metal layer next to the solder resist layer 162.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847